Case 1:06-cv-07865-JGK-DCF Document 60 Filed 10/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARY ELLEN CHEPAK
Plaintiff, 06 cv 7865 (JGK)
- against - ORDER
WALDEN UNIVERSITY

Defendant.

 

JOHN G. KOELTL, District Judge:
The plaintiff has filed a motion to vacate the dismissal
Order and reopen the case. The defendant should respond by

October 16, 2020. The plaintiff may reply by October 23, 2020.

50 ORDERED.

o ~ N\ :
Dated: New York, New York ° biV.
October 1, 2020 a “if
-“" “John G. Koeltl
United States District Judge

 

 

 

 
